THAYER, Circuit Judge.
I concur in the view expressed in the foregoing opinion that the evidence which is relied upon by the complainant below for the purpose of showing that she was unduly influenced and induced to execute a release of her claim against the railroad company, under a false impression as to the extent of her injuries, which was superinduced by misleading statements of the company’s surgeon and claim agent, is altogether too uncertain, conflicting, and unsatisfactory to warrant a court ■ in setting aside a release, which seems to have been executed by the complainant after due deliberation, and with abundant opportunity to obtain further advice if she desired it. As the law favors the compromise of doubtful claims, such as the one here involved, the settlement in question ought not to be annulled, except on clear proof that it was obtained either by imposition or fraud, or while the complainant was laboring under some serious mistake of fact, for which the railroad company was in some measure responsible. The testimony does not bring the case at bar within the rule; It does not disclose any circumstances of imposition or fraud, nor does it show with any certainty that any statements were made by Dr. Thompson, the company’s 'surgeon, concerning the extent of the complainant’s injuries and the period of her probable disability, which should have misled her. While I agree to the reversal of the judgment below on the ground last indicated, namely, that the testimony is insufficient to annul the release on the ground of fraud or mistake, yet I do not concur in the view which is further expressed in the opinion in chief, that the statement imputed to Dr. Thompson, even if it was made and relied upon, would not suffice to invalidate the settlement because it was a mere opinion or prophecy. I conceive that if Dr. Thompson, for the purpose of inducing a settlement favorable to the defendant company, did advise the complainant that she would doubtless be well within a year, when he had no expectation that she *920would recover, and the complainant, in reliance upon his superior professional knowledge, was thereby induced to make the settlement, it might and ought to be vacated by a court of equity, notwithstanding the fact that the advice so given wa's in the nature of an opinion or prophecy. Dr. Thompson occupied a confidential relation to the complainant. She was at the time a patient under his personal care, and a court of equity should not permit one standing in that confidential relation, who was also in the service of the railroad company, to deceive his patient to her prejudice by giving utterance even to an opinion concerning the time of her probable recovery which he did not honestly entertain. In his situation, he was bound to act toward the complainant with the utmost good faith, and being at the time the paid agent of the defendant company, if he did not so act, but held out false hopes of recovery, and thereby deceived her, the company should be held accountable for his wrongful conduct, and the release which was executed in reliance upon his advice, if it was so executed, should be vacated. As above stated, however, the evidence contained in the record does not satisfy me that Dr. Thompson did express the opinion that the complainant would doubtless recover within a year; neither does it convice me that he intended to deceive or to mislead her in any manner, and for this reason I concur in the reversal of the judgment.